
	
		I
		112th CONGRESS
		2d Session
		H. R. 6630
		IN THE HOUSE OF REPRESENTATIVES
		
			December 4, 2012
			Mr. Carter introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To require that the members of the Armed Forces and
		  civilian employees of the Department of Defense who were victims in the attack
		  that occurred at Fort Hood, Texas, on November 5, 2009, and the family members
		  of those victims be accorded the same treatment, benefits, and honors as were
		  accorded the victims of the September 11, 2001, terrorist attacks on the United
		  States and the family members of those victims.
	
	
		1.Short titleThis Act may be cited as the
			 Fort Hood Casualties Benefits
			 Clarification Act.
		2.Equitable
			 treatment of victims of the November 5, 2009, attack at Fort Hood,
			 Texas
			(a)Members and
			 employeesAny member of the
			 Armed Forces or civilian employee of the Department of Defense who was killed
			 or wounded in the attack that occurred at Fort Hood, Texas, on November 5,
			 2009, shall be accorded the same treatment, benefits, and honors as were
			 accorded the victims of the September 11, 2001, terrorist attacks on the United
			 States on account of such terrorist attacks.
			(b)Family
			 membersFamily members of a
			 member of the Armed Forces or civilian employee of the Department of Defense
			 described in subsection (a) shall be accorded the same treatment, benefits, and
			 honors as were accorded the families of victims of the September 11, 2001,
			 terrorist attacks on the United States on account of such terrorist
			 attacks.
			
